—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered October 6, 1997 in Clinton County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition as untimely.
Petitioner, a prison inmate convicted of the crime of assault in the first degree, commenced this CPLR article 78 proceeding challenging respondents’ denial of his application to participate in a temporary work release program. Supreme Court dismissed the proceeding as untimely. Inasmuch as this proceeding was not commenced until more than one year after the determination denying petitioner’s application became final, we find that the petition was properly dismissed (see, CPLR 217). Accordingly, Supreme Court’s judgment is affirmed.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.